Citation Nr: 0723100	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected left ankle and 
right great toe disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1973 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2007.  A transcript of his hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back 
disability.  He maintains that he injured his back when his 
left ankle gave out and he fell down an incline.  The Board 
observes that the veteran is currently in receipt of service 
connected benefits for a left ankle disability and a 
disability of the right great toe.  The veteran's April 2007 
testimony pertaining to a fall is consistent with a June 1999 
medical record from Shands Hospital, which reflects his 
report of falling down a hill on the University of Florida 
Campus, where he worked.  A VA examiner opined in October 
2005 that the veteran's back problems were due to the 1999 on 
the job injury, but did not provide an opinion regarding 
whether the fall which caused the injury was due to the 
veteran's service connected left ankle and right toe 
disabilities.  An additional examination is necessary to 
address this question.

The Board also notes that at his April 2007 hearing, the 
veteran reported that he was in receipt of Social Security 
Administration (SSA) disability benefits.  The basis for such 
benefits is unclear.  As records supportive of the veteran's 
claims might be in the possession of SSA, the RO should 
obtain any records pertaining to the veteran's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.

The veteran is notified that if he has any evidence 
pertaining to his claims which was not previously submitted 
to VA, he should submit such evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits. Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA examination to 
determine the nature and likely etiology 
of his claimed low back disability.  Upon 
examination and review of the entire 
claims folder, the examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disability is related to 
the work injury sustained by the veteran 
in June 1999.  

If so, the examiner should also provide 
an opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the fall which caused the June 1999 
injury was caused by the veteran's 
service-connected left ankle or right 
great toe disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



